Citation Nr: 1130818	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-11 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from November 1962 to November 1966.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the RO in St. Petersburg, Florida.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO, in June 2011.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  In an unappealed September 2005 rating decision, the RO denied service connection for PTSD, finding that an in-service stressful event had not been established. 

3.  The evidence associated with the claims file subsequent to the September 2005 rating decision is not cumulative of evidence previously of record, and pertains to the unestablished fact of in-service stressful event.

4.  The Veteran's claimed stressor is related to his fear of hostile military or terrorist activity, and a VA psychiatrist has confirmed that the stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.  

5.  The Veteran has a diagnosis of PTSD based on a verified in-service stressor.


CONCLUSIONS OF LAW

1.  The criteria for reopening service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Because the Board is reopening and granting the claim for service connection for PTSD, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


Application to Reopen

The RO initially denied a claim for service connection for PTSD in a September 2005 rating decision.  At the time of the decision, the medical evidence of record consisted of service personnel records, service treatment records, and VA outpatient records from the Miami VA Medical Center from July 2004 through April 2005.  The VA treatment records showed that the Veteran was being treated for PTSD.  The service records showed that the Veteran served in Vietnam during the Vietnam War; however, the Veteran had not described any stressor for which verification could be attempted.  

Although the Veteran did initiate an appeal of the September 2005 rating decision, he did not perfect the appeal (see 38 C.F.R. § 20.200 (2010)).  Therefore, the September 2005 decision became final, so is not subject to revision on the same factual basis; new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).  VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (the CAVC) held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

In February 2007, the Veteran filed a claim to reopen service connection for PTSD.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the September 2005 decision includes VA treatment records, letters from the VA PTSD Program Director and the Director of Ambulatory Service for Mental Health, attesting to the Veteran's ongoing treatment for PTSD stemming from "very traumatic combat experiences in Vietnam," and additional written assertions and testimony from the Veteran and his representative.  Among the written assertions and testimony are accounts of the Veteran's claimed stressors in service, which were not of record in September 2005.  

Accepting the Veteran's lay written assertions and testimony as credible, as is required at this stage of the proceedings for purposes of reopening a claim, see Justus, supra, his assertions regarding fear of hostile military activity constitute evidence relating to an in-service stressor, and his record shows service in a location, and at a time, involving exposure to hostile activity.  This additional evidence is not cumulative of evidence previously of record, and pertains to the unestablished fact of in-service stressful event that is necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for PTSD is reopened.


Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, it is applicable to this claim. 

In this case, service personnel records show that the Veteran was awarded the Republic of Vietnam Campaign Metal (RVNCM), the Vietnam Service Medal (VSM), and the National Defense Service Medal (NDSM), among other decorations, for his service in Vietnam.  The record also contains numerous diagnoses of PTSD, by VA healthcare providers, based on the Veteran's fear of hostile military or terrorist activity while serving in Vietnam.  Among these diagnoses is a March 2007 letter from a VA staff psychiatrist, which includes a diagnosis of PTSD based on traumatic experiences the Veteran was exposed to during the war.  

The March 2007 diagnosis meets the requirements of the amended regulation regarding an opinion from a VA psychiatrist or psychologist; it endorses a diagnosis of PTSD based on the Veteran's fear of hostile military or terrorist activity, and verifies that the Veteran's current symptoms are related to the claimed stressor.  Moreover, the Board finds that the stressors reported by the Veteran are consistent with the places, types, and circumstances of the Veteran's service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, under the amended regulation the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressor.   As the Veteran has a verified in-service stressor, and as there is a diagnosis of PTSD based on that stressor, the requirements of 38 C.F.R. § 3.304(f) are met, and a grant of service connection for PTSD is in order.


ORDER

Reopening of service connection for PTSD is granted.

Service connection for PTSD is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


